PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/830,332
Filing Date: 14 Mar 2013
Appellant(s): Glover, Robin



__________________
Kevin R. Gualano (Reg. No. 64,888)
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed 6/8/2021. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/3/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” \

WITHDRAWN REJECTIONS
	The rejections under 35 USC 101 on pp. 5-11 of the Final Action mailed 8/3/2020 are withdrawn. 

NEW GROUNDS OF REJECTION 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-6 and 8-24 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claim 1, when read as a whole, the claimed invention is directed to a human observing and evaluating sections of documents. See MPEP 2106.04(a)(2)(III) (“The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea. . .the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”). 
Turning to each limitation individually, “A method for comparing a first document and a second document comprising” merely requires observation, evaluation, and/or judgment of two documents and therefore recites mental processes. 
The following limitation 
advancing a first cursor and a second cursor, each cursor corresponding to the respective first and second hierarchies and referencing a first node from the first hierarchy and a second node from the second hierarchy respectively, each node in the first and second plurality of nodes being comprised of a data content with a corresponding data type

is nothing more than observing each hierarchy’s node and observing a data type.  Examiner finds the process of advancing focus to nodes in a hierarchy is mental process that is similar to a human reviewing a document and marking a location in the document (mentally or with pen and paper).  A person mentally reviewing and marking a location in a document merely requires observation, evaluation, and/or judgement and is therefore a mental process. 
The “cursor” elements merely allow a user to mark a location on a screen and/or advance their focus to another portion of the screen. See Applicant’s Spec. at ¶ 28. 
The limitation 
making a first determination whether a data type associated with a data- content comprising the first node may be ignored based on a difference between data types or data contents associated with the first and second nodes, and in dependence on the first determination, advancing the first cursor to the next node in a first search sequence of the first hierarchy;

merely requires observation and evaluation of a data type and advancing focus to a next node based on that observation and evaluation. Examiner finds the process of advancing focus to nodes in a hierarchy is mental process that is similar to a human mentally reviewing a document a marking a location in the document (mentally or with pen and paper).  A person mentally reviewing and marking a location in a document merely requires observation, evaluation, and/or judgement and is therefore a mental process. 
The “cursor” elements merely allow a user to mark a location on a screen and/or advance their focus to another portion of the screen. See Applicant’s Spec. at ¶ 28.  
The limitation 
making a second determination whether a data type associated with a data content comprising the second node may be ignored based on the difference between the data types or the data contents associated with the first and second nodes, and in dependence on the second determination, advancing the second cursor to the next node in a second search sequence of the second hierarchy;

merely requires observation and evaluation of a data type and advancing focus based on that observation and evaluation. Examiner finds the process of advancing focus to nodes in a hierarchy is mental process in that it is similar to a human mentally reviewing a document a marking a location in the document (mentally or with pen and paper). A person mentally reviewing and marking a location in a document merely requires observation, evaluation, and/or judgement and is therefore a mental process. 
The “cursor” elements merely allow a user to mark a location on a screen and/or advance their focus to another portion of the screen. See Applicant’s Spec. at ¶ 28.  
	The limitation 
and in the case where the first and second determinations do not advance either the first or second cursors, making a third determination whether any of the data contents corresponding to the first node match any of the data contents corresponding to the second node, and in dependence on the third determination, storing in a data file at least one data representing the matching data contents

merely requires observation and evaluation of data in the first and second nodes to determine whether particular pieces of data match. Again, Examiner finds the process of advancing focus to nodes in a hierarchy is mental process in that it is similar to a human mentally reviewing a document a marking a location in the document (mentally or with pen and paper).  A person mentally reviewing and marking a location in a document merely requires observation, evaluation, and/or judgement and is therefore a mental process. 
The “cursor” elements merely allow a user to mark a location on a screen and/or advance their focus to another portion of the screen. See Applicant’s Spec. at ¶ 28.  
Turning to the additional elements and practical application analysis, Examiner finds “obtaining a first hierarchy comprised of a first plurality of nodes, representing an organization of the alpha-numeric text data comprising the first document, and a second hierarchy comprised of a second plurality of nodes, representing an organization of the alpha-numeric text data comprising the second document” recites mere data gathering and therefore is insignificant extra solution activity. See MPEP 2106.05(g). Obtaining document data to be mentally evaluated does not meaningfully limit the process of the evaluation of the document data. See id.  As such, this additional element fails to integrate the abstract idea into a practical application.  See id. 
Examiner finds “storing in a data file at least one data representing the matching data contents” is mere data gathering and therefore is insignificant extra solution activity. See MPEP 2106.05(g). Adding a final step of storing matched data to a process that merely requires mental evaluation of documents does not meaningfully limit the process of mentally evaluating documents. See id. As such, this element fails to integrate the exception into a practical application. See id. 
As indicated above, the “cursor” elements merely allow a user to mark a location on a screen and/or advance their focus to another portion of the screen. Therefore, they nothing more than “mere instructions to implement an abstract idea or other exception on a computer.” MPEP 2106.05(f).  As such, this element fails to integrate the exception into a practical application. 
 Turning to the inventive concept analysis, the limitation “obtaining a first hierarchy comprised of a first plurality of nodes, representing an
organization of the alpha-numeric text data comprising the first document, and a second hierarchy comprised of a second plurality of nodes, representing an organization of the alpha-numeric text data comprising the second document” is insignificant extra solution activity in the form of mere data gathering.  See MPEP 2106.05(g). Obtaining document data to be evaluated does not meaningfully limit the process of the evaluation of the document data. Moreover, courts have determined that obtaining data for the purposes of analyzing fails to provide “significantly more” than the abstract idea. See MPEP 2106.05: 
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:
. . . 
 iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)). 

Additionally, obtaining data was a well, understood, routine and conventional activity known to the industry before the effective filing date of the invention. See MPEP 2106.05(d) (II): 
. . . 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93

Examiner finds “storing in a data file at least one data representing the matching data contents” is insignificant extra solution activity in the form of mere data gathering. See MPEP 2106.05(g). Adding a final step of storing matched data to a process that merely requires mental evaluation of documents does not meaningfully limit the process mentally evaluating documents. Courts have found that storing data was a well, understood, routine and conventional activity previously known to the industry. See MPEP 2106.05(d) (II): 
. . . 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

. . . 
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 

Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93

Examiner finds the use of the word “cursor” is a recitation that merely requires generic computer components and therefore is nothing more than “mere instructions to implement an abstract idea or other exception on a computer.”  See MPEP 2106.05(f). Thus, this additional element fails to provide significantly more than the abstract idea.   See id. 
While considering all the limitations both individually and as an ordered combination, the claim is not directed to something that is significantly more than the abstract idea.
Claim 2 recites “in dependence on the third determination, advancing the first and second cursors to the next node in the respective first and second search sequences of the respective first and second hierarchies.” As indicated above, the determination and advancing elements are considered to be mental processes that merely require observation and evaluation of data.  Thus, claim 2 does not provide any additional elements and therefore it does not provide a practical application nor does it provide significantly more. 
 Claim 3 recites “where the first and second search sequences are depth first search sequences sequence.” Examiner finds performing depth first search sequences sequence are insignificant extra solution activity because they are “nominally or tangentially related to the invention.” MPEP 2106.05(g). That is, they are merely a set of rules to follow when mentally performing the recited search sequences.  As such, they fail to integrate the exception into a practical application. They also fail to provide significantly more in that they are well-understood, routine, and conventional activities previously known to the industry. Examiner finds the lack of a detailed explanation of depth-first searches in Applicant’s specification evidence that the claim recites well-understood, conventional, and routine activities.  As such, claim 3 does not integrate the abstract idea into a practical application nor does it provide significantly more. 
Claim 4 recites “4. (Currently Amended) The method of Claim 2 where the first and second search sequences are breadth first search sequences sequence.” Examiner finds performing breadth first search sequences sequence are insignificant extra solution activity because they are “nominally or tangentially related to the invention.” MPEP 2106.05(g). That is, they are merely a set of rules to follow when mentally performing the recited search sequences.  As such, they fail to integrate the exception into a practical application. They also fail to provide significantly more in that they are well-understood, routine, and conventional activities previously known to the industry. Examiner finds the lack of a detailed explanation of breadth first searches in Applicant’s specification evidence that the claim recites well-understood, conventional, and routine activities.  As such, claim 4 does not integrate the abstract idea into a practical application nor does it provide significantly more. 
Claims 15-18 are rejected for the same reasons given for claims 1-4 because they recite similar subject matter. 
Claim 5 recites “in dependence on the third determination being that there is no matching content, applying at least one resynchronization process to create a match between a third node comprising the first hierarchy and a fourth node comprising the second hierarchy.” Determining and synchronization merely require observation and evaluation of data and therefore claim 5 recites mental processes. Thus, claim 5 does not provide any additional elements and therefore do provide a practical application nor do they provide significantly more.
Claim 6 recites “6. (Previously Presented) The method of Claim 5 where the resynchronization process is to determine whether at least one element of the content corresponding to the third node is an automatic numbering code and in dependence thereon, render the numbering and compare the numbering result to the content corresponding to the fourth node.” Examiner finds that recited determining, rendering, and comparing are mental processes that merely require observation and evaluation of data. Thus, claim 6 does not provide any additional elements and therefore does not integrate the abstract idea into a practical application nor does it recite significantly more. 
Claim 8 recites “8. (Previously Presented) The method of Claim 5, where the resynchronization process is applied to a DOCX type document, and further comprising determining whether the cursor for the first hierarchy is at the start of a field and the cursor for the other hierarchy is at a 'field start instruction node' and in dependence on the determination, moving the first cursor to the end of the field and the second cursor to after the 'field end node' respectively.” Examiner finds claim 8 recites an additional element that merely links the abstract idea to a technological environment.  See MPEP 2106.05(h). Thus, claim 8 does not integrate the abstract idea into a practical application nor does it recite significantly more. See id (“Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.”). 
Claim 9 recites “where the resynchronization process is to determine correspondences between field objects comprising the content corresponding to the respective first and second nodes in the respective first and second hierarchies and allowing special characters comprising the content corresponding to one node to be matched to their corresponding field object corresponding to the other node.” Examiner finds the determining and matching in claim 9 recites mental processes because they merely involve observation and evaluation of data. Thus, claim 9 does not provide any additional elements and therefore does provide a practical application nor do they provide significantly more.
Claim 10 recites “where the resynchronization process is to test the match between a next predetermined number of characters associated with each corresponding first and second node on a character by character basis with varying offsets in order to determine an offset value with the best possible match and then adjust the position of the first and second cursors to refer to a third and fourth nodes using the determined offset value.” Examiner finds the testing determining, and adjusting are mental processes that merely require observation and evaluation of data. The cursor merely implements the abstract idea on a computer and therefore fails to integrate the exception and fails to provide an inventive concept. 
With respect to claim 11, the when read as a whole, the claim is directed to observing sections of documents hierarchy and evaluating whether a match has occurred in those sections. See MPEP 2106.04(a)(2)(III) (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”). 
Turning to each limitation individually, “A method for comparing a first document and a second document comprising” merely requires observation, evaluation, and/or judgment of two documents and therefore recites a mental process. 
The limitation “determining a location correspondence between the first and second hierarchy of nodes by identifying the nodes in the second hierarchy that correspond to nodes in the first hierarchy where the content in each respective corresponding node meets a predetermined matching test and” merely requires evaluation as to whether there is a match in the hierarchy and an evaluation of the location of the match in the hierarchy. 
With respect to the additional elements and whether they integrate the exception, Examiner finds “obtaining a first hierarchy comprised of a first plurality of nodes, representing an organization of the alpha-numeric text data comprising the first document, and a second hierarchy comprised of a second plurality of nodes, representing an organization of the alpha-numeric text data comprising the second document” is insignificant extra solution activity in the form of mere data gathering. See MPEP 2106.05(g). Obtaining document data to be mentally evaluated does not meaningfully limit the process of the evaluation of the document data. As such, this additional element fails to integrate the abstract idea into a practical application.  See id. 
Examiner finds “storing in a data structure a reference to the matching node in the second document” is mere data gathering and therefore is insignificant extra solution activity. See MPEP 2106.05(g). Adding a final step of storing a reference to matched data to a process that merely requires mental evaluation of documents does not meaningfully limit the process of mentally evaluating documents.  As such, this element fails to integrate the exception into a practical application. See id. 
With respect to the additional elements and inventive concept, Examiner finds “obtaining a first hierarchy comprised of a first plurality of nodes, representing an organization of the alpha-numeric text data comprising the first document, and a second hierarchy comprised of a second plurality of nodes, representing an organization of the alpha-numeric text data comprising the second document” insignificant extra solution activity in the form of mere data gathering. See MPEP 2106.05(g). 
Obtaining stored data was a well, understood, routine and conventional activity known to the industry before the effective filing date of the invention. See MPEP 2106.05(d) (II): 
. . . 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

. . . 
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 

Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93

See also MPEP 2106.05: 
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:
. . . 
 iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)). 

As such, this element fails to provide significantly more than the abstract idea. 
Examiner finds “storing in a data structure a reference to the matching node in the second document” is mere data gathering and therefore is insignificant extra solution activity. See MPEP 2106.05(g). Courts have found that storing data was a well, understood, routine and conventional activity previously known to the industry. See MPEP 2106.05(d) (II): 
. . . 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

. . . 
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 

Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93

This element also fails to provide significantly more than the abstract idea. 
Thus, while considering all the limitations both individually and as an ordered combination, the claim is not directed to something that is significantly more than the abstract idea.
Claim 12 recites “tracking blocks of content between the first and second document by marking the nodes in the first and second hierarchies representing the beginning and ends of a block and determining the correspondences the between the first   Application No.: 13/830,332 Attorney Docket No.: 15261.0010-00000and second document hierarchies independently and storing a data record representing an equivalent range of locations in the modified document. “The “tracking” element is a mental process because it merely involves observation and evaluation of data. The “storing” element is mere data gathering.  As such, claim 12 recites and abstract idea with additional elements that fail to integrate the exception and fail to provide significantly more than the abstract idea. 
Claims 13 and 14 recite generic computer components at a high level of generality and thus are equivalent to applying the abstract idea on a computer.  As such, claim 13 and 14 fail to integrate the exception and fail to provide an inventive concept. 
Claim 19 recites “making a fourth determination whether at least one resynchronization process can create a match between a third node comprising the first hierarchy and a fourth node comprising the second hierarchy of any content corresponding to the respective first and second nodes in dependence on the third determination being that there is no matching content”. Claim 19 recites a mental process because it merely requires observation and evaluation of data. 
Thus, claim 19 does not provide any additional elements and therefore do not provide a practical application nor do they provide significantly more.
Claim 20 recites “tracking the location of a content move change in a content move source comprising the first hierarchy by updating the location of the second cursor corresponding to the second hierarchy to a reference of position within a move change destination that corresponds to the location of the move source in the first hierarchy.” Claim 20 recites a mental process because the claimed tracking and updating merely requires observation and evaluation of data. The recitation of “cursor” merely implements the abstract idea on a computer. 
Thus, claim 20 does not provide any additional elements that integrate the exception into a practical application or provide significantly more. 
Claim 21 recites “wherein
Claim 22 is rejected for the same reason as claim 21. 
Claim 23 recites “where at least one node in the second hierarchy is comprised of a location data that represents a desired position for a text corresponding to the location data to appear when the second document is displayed.” This element recites non-functional descriptive material that has no patentable weight. The element also recites intended use which also has no patentable weight. 
Thus, claim 23 does not provide any additional elements that integrate the exception into a practical application or provide significantly more. 
Claim 24 is rejected for same reason as claim 23. 
Thus, while considering all the limitations both individually and as an ordered combination, the claims above are not directed to something that is significantly more than the abstract idea.
(2) Response to Argument
	The arguments with respect to the rejections under 35 USC 101 are moot in view of the new grounds of rejection entered above. 	
	With respect to the prior art rejections, Appellant argues 
Independent claim 1 recites, “making a first determination whether a data type associated with a data content comprising the first node may be ignored based on a difference between data types or data contents associated with the first node and the second node.” Claim 1 also recites, “making a second determination whether the data type associated with the data content comprising the second node may be ignored based on the difference between the data types or the data contents associated with the first and second nodes.” In addressing these features, the Office Action alleged that Abe’s disclosure of a “referential expression” in paragraph [0036] constitutes disclosure of the data type, as claimed. In paragraph [0036], Abe discloses that a difference processing unit 102 performs the difference operation on the documents 106 and 108 based on difference operation configuration information 110. The configuration information 110 is information for determining equivalence of nodes of the documents 106 and 108. Specifically, the configuration information 110 includes referential expressions for determining which nodes of the documents 106 and 108 are to be considered equivalent or are to be ignored. 

The disclosed referential expressions, which the Office Action relies on for the claimed “data type,” are not “a data content with a corresponding data type” associated with each of a first and a second plurality of nodes. 

Abe ¶ 36 teaches (“. . . the configuration information 110 includes referential expressions for determining which nodes of the documents 106 and 108 are to be considered equivalent, as well as referential expression for determining which nodes of the documents 106 and 108 are to be ignored.”).  The referential expressions are data types of nodes in that “title” and “name,” for example, are attributes (i.e. data types) of nodes of an XML document.  See Fig. 4A (annotations added by Examiner). 

    PNG
    media_image2.png
    343
    474
    media_image2.png
    Greyscale

Data attribute type (“title”) of node 1 (Fig. 2A 206A), for example, includes the corresponding data content “Collection of Country Songs.”  See Fig. 4A, Fig. 2A and 2B (annotations added by Examiner). 


    PNG
    media_image3.png
    550
    740
    media_image3.png
    Greyscale



Fig. 2A

    PNG
    media_image4.png
    192
    595
    media_image4.png
    Greyscale

Fig. 2B

    PNG
    media_image5.png
    334
    412
    media_image5.png
    Greyscale

Data attribute type (“name”) of node 2 (306A), for example, includes the corresponding data content “Collection of Country Songs.”  See Figs. 4A, 3A and 3B (annotations added by Examiner). 

    PNG
    media_image6.png
    591
    795
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    594
    687
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    642
    425
    media_image8.png
    Greyscale


As seen above, the data content “Collection of Country Songs,” for example, has an associated data type of “name” and “title”. As such, Appellant’s argument is not persuasive. 

	Appellant further argues 
Rather, the referential expressions are at most merely expressions for determining equivalency between nodes but are not data types of the nodes.

	The attributes in the referential expressions such as “title, “name,” and “artists” are data types of nodes in that they differentiate different types of data in an XML document.  See, for example, Fig. 2A, Fig. 2B, and Fig. 3A (annotations added by Examiner).

    PNG
    media_image9.png
    561
    786
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    680
    1426
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    619
    900
    media_image11.png
    Greyscale

As such, Appellant’s argument is not persuasive. 
	Appellant further argues 
Indeed, Abe discloses referential expressions only in paragraph [0036]. Yet, Abe’s subsequent disclosure with respect to configuration information, such as in the context of FIGS. 4A and 4B, further establishes that no part of the configuration information includes referential expressions that constitute “a data content with a corresponding data type” for which differences between the data types or the data contents associated with first and second nodes are used in determinations.

	A determination is made, for example, in that an attribute (data type) of nodes 204A and 304A are the same and not ignored based on the associated data content of attributes “title” and “name” and being the same.  See, Abe ¶ 50 (“. . . CD element node 204A of the XML document 200 is deemed the same as the CD element node 304A of the XML document 300, and vice-versa, because the values of their attribute nodes 206A and 306A the text node 210A and 310A are the same. . .”). Appellant’s argument is not persuasive. 
For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/ALBERT M PHILLIPS, III/         Primary Examiner, Art Unit 2159                                                                                                                                                                                                        

                                                                                                                                                                                               A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/SEEMA S RAO/                Director, Art Unit 2100                                                                                                                                                                                        
Conferees:
/Mariela Reyes/         Supervisory Patent Examiner, Art Unit 2159


/CRESCELLE N DELA TORRE/         Primary Examiner                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.